20-01010-jlg   Doc 13-32   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 32
                                    Pg 1 of 12



                                 EXHIBIT 32
                       20-01010-jlg   Doc 13-32     Filed 06/25/20 Entered 06/25/20 23:33:41           Exhibit 32
                                                             Pg 2 of 12



        Douglas E. Spelfogel
        Paul J. Labov
        FOLEY & LARDNER LLP
        90 Park Avenue
        New York, NY 10016-1314
        Telephone: 212-682-7474
        Facsimile: 212-687-2329
        Email: dspelfogel@foley.com
        Email: plabov@foley.com

        Counsel to Dalia Genger

        UNITED STATES BANKRUPTCY COURT
        SOUTHERN DISTRICT OF NEW YORK


        In re
                                                              Chapter 7
        ORLY GENGER,
                                                              Case No. 19-13895 (JLG)
                   Debtor.


                                 DALIA GENGER’S RESPONSES TO CHAPTER 7 TRUSTEE’S
                                             REQUESTS FOR ADMISSION


                           Dalia Genger (“Dalia”), by her attorneys, Foley & Lardner LLP, and pursuant to Rule 45 of the

        Federal Rules of Civil Procedure, applicable here under the Federal Rules of Bankruptcy Procedure, 1 hereby

        responds (the “Responses”) to requests for admissions, dated June 3, 2020 (the “Requests”), made by Deborah

        J. Piazza, as Chapter 7 Trustee (the “Trustee”) in the above-captioned proceeding, as follows:

                                                      GENERAL OBJECTIONS

                        All of the following General Objections (the “General Objections”) are incorporated into each

        specific Responses set forth below, as if fully set forth in each such Response.

                   1.      Dalia generally objects to the Requests to the extent that they seek responses and information

        protected by the attorney-client privilege, the attorney work product doctrine, common interest privilege, or

        any other applicable privilege. Nothing contained in these Responses should be deemed a waiver of the

        attorney-client privilege, the attorney work product doctrine, the common interest doctrine, or any other


                   1
                 Dalia is not a party to the Motions (as defined below). Dalia reserves all rights with respect to service
        of the Requests.



4832-5673-4400.1
                    20-01010-jlg   Doc 13-32      Filed 06/25/20 Entered 06/25/20 23:33:41             Exhibit 32
                                                           Pg 3 of 12



        applicable privilege. Any inadvertent disclosure of such information shall not be construed as a waiver of any

        privilege or protection applicable to that information.

                   2.   Dalia generally objects to the Requests to the extent that they purport to seek information that

        are not relevant to the subject matter of this action or are not reasonably calculated to lead to the discovery of

        admissible evidence and/or evidence that is material and necessary to the prosecution of the action.

                   3.   Dalia further generally objects to the Requests on relevance grounds to the extent they seek

        information that go beyond the Bankruptcy Court’s Discovery Order (the “Discovery Order”). Specifically,

        the Bankruptcy Court permitted discovery limited to two pending motions (together, the “Motions”): (i)

        Judgment Creditor Sagi Genger’s Amended and Updated Motion to Dismiss and Memorandum of Law in

        Support [Dkt. No. 239] (the “Motion to Dismiss”) and (ii) the Chapter 7 Trustee’s Motion for Order Pursuant

        to Sections 105, 363, and 364 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 6004, 9006 and

        9019: Approving (A) Settlement Agreement, (B) Sale of The Debtor’s Estate’s Causes of Action Against

        Certain Third Parties, and (C) Financing To Support the Continued Administration of the Case and (D)

        Granting Related Relief (the “Trustee’s Motion”) [Dkt. No. 248]. See Order [Dkt. no. 254] ¶ 5 (“All discovery

        in connection with the Motion to Dismiss and the Trustee’s Motion shall be served no later than June 3,

        2020.”).

                   4.   Dalia generally objects to the Requests to the extent that they seek to impose burdens or

        obligations that are beyond those required by the United States Bankruptcy Code, Federal Rules of Bankruptcy

        Procedure (“Bankruptcy Rules”), Federal Rules of Civil Procedure (as incorporated by the Bankruptcy Rules)

        Local Rules of Bankruptcy Procedure, or any other applicable law or rule.

                   5.   Dalia generally objects to the Requests to the extent that they are ambiguous, vague, confusing

        or incomprehensible or to the extent that they are overbroad, unduly burdensome, or oppressive.

                   6.   Dalia reserves all rights to amend and/or supplement these Responses as is appropriate. In

        addition, these Responses are made without prejudice to Dalia’s right to present additional evidence or

        contentions based upon information hereafter obtained or developed.

                   7.   In providing these Responses to the Requests, Dalia does not in any way waive or intend to

        waive, but rather intends to preserve and is preserving the following:


4832-5673-4400.1
                    20-01010-jlg     Doc 13-32      Filed 06/25/20 Entered 06/25/20 23:33:41            Exhibit 32
                                                             Pg 4 of 12



                          (a) all objections as to competence, relevance, materiality, privilege and admissibility of the

         Requests or the Responses, or the subject matter thereof or information produced pursuant thereto;

                          (b) all objections as to vagueness, ambiguity and undue burden;

                          (c) all rights to object on any ground to the use of any of said Responses, or the subject matter

         thereof, in any subsequent proceedings; and

                          (d) all rights to object on any ground to any request for further Responses to these or any other

         requests, or any other discovery requests involving or related to the subject matter of the Requests.


                                        RESPONSES TO REQUESTS FOR ADMISSIONS

                   1. Admit that as of the date hereof, You do not have any direct or independent claim
                      against the Trump Group.

                   Admitted. Any claim that I previously brought against members of the so-called “Trump Group” was

        solely in my capacity as Trustee of the Orly Genger 1993 Trust, and therefore now belongs to the successor

        Trustee, Michael Oldner.


                   2. Admit that You are not part of the “Sagi Group”, as defined under the Trump
                      Settlement Agreement.

                   Admitted.


                   3. Admit that You have no right to withhold, restrain or enjoin payment of the Trump
                      Notes.

                   Denied, to the extent of, and for the reasons set forth in, my Amended Complaint dated June 7, 2020

        (Dkt. 8) in this bankruptcy case, Adv. P. No. 20-01010.


                   4. Admit that as of the date hereof, You have never met or spoken to Mr. Michael Oldner,
                      the Orly Genger Trustee.

                   Admitted.


                   5. Admit that while You were trustee of the Orly Genger Trust, the proceeds in the PM
                      Escrow were not paid into the Orly Genger Trust.




4832-5673-4400.1
                    20-01010-jlg     Doc 13-32     Filed 06/25/20 Entered 06/25/20 23:33:41           Exhibit 32
                                                            Pg 5 of 12



                   Admit that, on January 31, 2014, I directed the Escrow Agent to pay the escrowed funds into the

        Orly Genger 1993 Trust. See Exhibit A. However, on February 6, 2014, Orly Genger countermanded by

        my directive, instructing the Escrow Agent that: “Orly Genger objects to any transfer or disbursement of

        any escrowed funds to … any trust controlled by Dalia Genger, including the Orly Genger 1993 Trust.”

        See Exhibit B. As a consequence, the U.S. District Court was called upon to decide ownership of the

        escrowed funds, and awarded them to TPR Investment Associates, Inc. See TPR Inv. Associates, Inc. v.

        Pedowitz & Meister LLP, 2014 WL 1979932 (S.D.N.Y. May 15, 2014).


                   6. Admit that as of the date hereof, You have not received cash or cash equivalents from
                      Sagi in full payment of the judgment you obtained against Sagi in the Forrest Action.

                   Denied. We direct your attention to the March 10, 2020 email from John Dellaportas to Rocco

        Cavaliere, and to the exhibits attached thereto, wherein this matter is fully addressed, the contents of

        which are incorporated by reference into this Response as if fully set forth herein.


                   7. Admit that You have not sought to impose a constructive trust on the Sagi Genger 1993
                      Trust.

                   Admit that a constructive trust against the proceeds of the TRI sales monetized by the Sagi Genger

        1993 Trust is not necessary because (as the federal courts subsequently found) Sagi has honored his

        obligations under the parties’ 2004 agreement, whereas Orly has reneged on her obligations, necessitating the

        filing of the above-referenced Amended Complaint.

        Dated: June 17, 2020


                                                               /s/ Douglas E. Spelfogel
                                                                   Douglas E. Spelfogel
                                                                   Paul J. Labov
                                                                   FOLEY & LARDNER LLP
                                                                   90 Park Avenue
                                                                   New York, New York 10016
                                                                   Tel: (212) 682-7474
                                                                   Email: dspelfogel@foley.com
                                                                           plabov@foley.com

                                                                   Attorneys for Dalia Genger




4832-5673-4400.1
                   20-01010-jlg   Doc 13-32     Filed 06/25/20 Entered 06/25/20 23:33:41            Exhibit 32
                                                         Pg 6 of 12



                                               CERTIFICATE OF SERVICE

                I hereby certify that on June 17, 2020, a true and correct copy of the foregoing was served by email on
        the following:

                       Deborah J. Piazza, as Chapter 7 Trustee
                       Rocco A. Cavaliere, Esq.,
                       Tarter Krinsky & Drogin LLP
                       1350 Broadway, 11th Floor
                       New York, NY 10018
                       Email: rcavaliere@tarterkrinsky.com

                                                                       /s/ Douglas E. Spelfogel
                                                                            Douglas E. Spelfogel




4832-5673-4400.1
20-01010-jlg Doc 13-32 FiledDocument
     Case 1:13-cv-08243-JFK 06/25/20 33-5
                                       Entered  06/25/20
                                            Filed        23:33:41
                                                  04/17/14  Page 1 Exhibit
                                                                   of 4    32
                               Pg 7 of 12
20-01010-jlg Doc 13-32 FiledDocument
     Case 1:13-cv-08243-JFK 06/25/20 33-5
                                       Entered  06/25/20
                                            Filed        23:33:41
                                                  04/17/14  Page 2 Exhibit
                                                                   of 4    32
                               Pg 8 of 12
20-01010-jlg Doc 13-32 FiledDocument
     Case 1:13-cv-08243-JFK 06/25/20 33-5
                                       Entered  06/25/20
                                            Filed        23:33:41
                                                  04/17/14  Page 3 Exhibit
                                                                   of 4    32
                               Pg 9 of 12
20-01010-jlg Doc 13-32 FiledDocument
     Case 1:13-cv-08243-JFK 06/25/20 33-5
                                      Entered  06/25/20
                                           Filed        23:33:41
                                                 04/17/14  Page 4 Exhibit
                                                                  of 4    32
                              Pg 10 of 12
20-01010-jlg   Doc 13-32   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 32
                                   Pg 11 of 12
20-01010-jlg   Doc 13-32   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 32
                                   Pg 12 of 12
